  Case 18-15460-CMG                Doc 74        Filed 08/06/20 Entered 08/07/20 09:09:57                  Desc Main
                                                Document      Page 1 of 2


  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853                                                                            Order Filed on August 6, 2020
                                                                                     by Clerk
  Trenton, NJ 08650
                                                                                     U.S. Bankruptcy Court
  (609) 587-6888                                                                     District of New Jersey
  Standing Chapter 13 Trustee



  In re:
                                                                   Case No.: 18-15460 / CMG
  Asma W. Naik
                                                                   Chapter 13

                                                                   Hearing Date: 8/5/20 at 9:00 AM

                                                                   Judge: Christine M. Gravelle
                                    Debtor(s)



                       CHAPTER 13 TRUSTEE POST-CONFIRMATION ORDER OF DISMISSAL




           The relief set forth on the following page is hereby ORDERED.




DATED: August 6, 2020




                                                         Page 1 of 2
                                                                                                                rev. 5/8/2017
Case 18-15460-CMG          Doc 74      Filed 08/06/20 Entered 08/07/20 09:09:57           Desc Main
                                      Document      Page 2 of 2




   The Court having determined that dismissal of this case is appropriate, it is hereby


   ORDERED that the debtor's case is dismissed.

   and it is further

   ORDERED that:


   Pursuant to 11 U.S.C. § 349(b), this court for cause retains jurisdiction over any application filed
   within 14 days of the date of this order by any administrative claimant for funds on hand with the
   Chapter 13 Standing Trustee.

   Available funds on hand received prior to dismissal shall be distributed by the Chapter 13
   Standing Trustee pursuant to the confirmed plan and any orders entered by the Court before
   returning funds to the debtor.

   Any Order to Employer to Pay the Chapter 13 Trustee that has been entered in this case is
   vacated, and the employer is ordered to cease wage withholding immediately.


   All outstanding fees due to the Court are due and owing and must be paid within 7 days of the
   date of this order.




                                                 Page 2 of 2
                                                                                             rev. 5/8/2017
